97 F.3d 1447
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barbara HOFFMAN, Plaintiff--Appellant,v.Michael HOFFMAN;  Joseph Rouse;  State of Maryland;  JudgeRicks;  Judge Mullins;  Judge Dryden;  Judge Goudy;  JudgeGreene, Jr.;  Judge Keller;  Assignment Office of CircuitCourt, Anne Arundel County;  Kerry Anderson;  David Bowers;Gale Ann Belucci;  Richard Bacharach, M.D.;  Department ofSocial Services;  Ginger Howard;  Ingrid Hoffman;  SueHouser;  Pam Ziolkowksi;  Bernie Divver;  Eastern DistrictPolice Department of Anne Arundel County, Defendants--Appellees.
No. 96-1966.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 20, 1996.Decided Sept. 19, 1996.

Barbara Hoffman, Appellant Pro Se.
Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing pursuant to 28 U.S.C. § 1915(d) (1988), as amended by Prison Litigation Reform Act of 1996, Pub.L. No. 104-134, 110 Stat. 1321, her claim that her civil rights were violated during divorce proceedings.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Hoffman v. Hoffman, No. CA-96-1969-AMD (D.Md. July 2, 1996).  Appellant's motion to supplement the record is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.